Citation Nr: 1735252	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Army from July 1968 until July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated December 1, 2010, from the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the RO continued the denial of service connection for PTSD.  The Board notes that the RO has considered the claim on the merits; however, the Board must address the question of whether new and material evidence to reopen the claim of service connection has been received because the issue goes to the Board's jurisdiction to reach the underlying claim.  See Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed. Cir. 1996).

Although the Board acknowledges that on the July 2011 substantive appeal the Veteran indicated that he wished to appeal his claims for PTSD, arthritis, and anxiety and depression, the only issues before the Board now are whether new and material evidence has been received to reopen a claim for service connection for PTSD and entitlement to service connection for PTSD.  The Veteran withdrew his appeal of the arthritis claim by way of a July 2011 written statement from the Veteran's representative.  Moreover, the Veteran's anxiety claim, which was filed in January 2011 as separate from the PTSD claim, was denied in a rating decision that became final in April 2011, and to date, the Veteran has neither filed a Notice of Disagreement regarding, nor filed a claim to reopen, the anxiety claim; therefore, at this time, the Board specifically excludes the anxiety claim from its review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (The purpose of Clemons is to protect the Veteran from lack of medical knowledge being a bar to receiving VA disability benefits.  Here, the Veteran was not unaware of his diagnosis for anxiety; rather, he separately filed that claim in January 2011).

Furthermore, as the issues of depression and adjustment disorder with depressed mood have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are thus referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied the claim for PTSD due to the absence of a clinical diagnosis of PTSD and the lack of evidence confirming that the Veteran was actually engaged in combat or was a prisoner of war.  The Veteran did not timely appeal the decision within the one-year period.

2. Evidence received since the September 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim for PTSD.


CONCLUSIONS OF LAW

1. The September 2007 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

2. Evidence received since the September 2007 rating decision is new and material and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The application to reopen the claim of service connection for PTSD is granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the final denial of the claim for service connection for PTSD was a September 2007 rating decision.  The RO denied the claim due to the absence of a clinical diagnosis of PTSD and the lack of evidence confirming that the Veteran was actually engaged in combat or was a prisoner of war.

In September 2010, the Veteran sought to reopen his claim for PTSD.  The evidence received since the final September 2007 decision include Veteran's stressor-related lay statements on his witnessing a helicopter crash involving fellow servicemen and his belief that he may have fathered and left a child in Vietnam and the October 2010 lay statements from the Veteran's daughter and spouse regarding the Veteran's observable psychiatric symptomatology.

The Board finds the new lay evidence, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade, 24 Vet. App. at 110.  As such, the evidence is considered new and material for purposes of reopening the claim, and the claim is reopened.  


ORDER

The application to reopen the claim of service connection for PTSD is granted.


REMAND

Although further delay is regrettable, the Board finds the PTSD claim must be remanded for additional development.  

The Veteran was afforded a VA examination in November 2010, at which time the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  However, since that examination was conducted, VA amended 38 C.F.R. § 4.125 (a) to indicate when a diagnosis of a mental disorder, to include PTSD, must be determined according to the standards set in the DSM-V, and the amendment-change is applicable to the Veteran's case here.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14, 308  (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply).   

Here, because the Veteran's claim was first certified for appeal to the Board in April 2016, the DSM-V applies.  Therefore, a remand is required to provide the Veteran with a VA psychiatric examination that uses DSM-V, in accordance with current VA regulations.

Moreover, when combat status is not established or PTSD is not diagnosed during service, VA is required, as part of its duty to assist, to attempt to corroborate the Veteran's PTSD stressors or, if the Veteran did not provide specific enough stressor information, to request more detailed information.  See Cohen v. Brown, 10 Vet. App. 128, 148-49 (1997); Zarycki v. brown, 6 Vet. App. 91, 99-100 (1993).  Here, however, there is no indication on the record that the RO sought to verify the Veteran's stressor-related lay statements, including statements on his witnessing a helicopter accident.  See September 2010 Veteran's Statements.  Thus, prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Attempt to corroborate the Veteran's alleged PTSD stressors.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3. After steps 1 and 2 are completed, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of a current PTSD diagnosis (if any).  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a) If the examiner diagnoses the Veteran with PTSD in accordance with DSM-V, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD was incurred in service.  

The examiner is specifically instructed to consider the lay statements of record and is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation of a mental disorder diagnosis or treatment.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


